Title: Observations [June 1768]
From: Washington, George
To: 




June 1st. Upon looking over my Wheat, I found all those places which had been injurd by the March frosts extreamely thin, low & backwards, having branchd but little, & looking puny—indeed in many places the Ground was entirely naked and where it was not, there was but too much cause to apprehend that the Wheat woud be choaked with Weeds.
It was also observable that all my early Wheat (generally speaking) was headed and heading. The common Wheat was but just putting out head; & the Red Straw Wheat had but very little or no appearance of head & was lower than any of the other, although first sown.
The heads of the whole appeard short & did not promise any great increase.
It was also remarkable that the Red Straw Wheat had a great number of Smutty or blasted heads in the same manner it had last year, when they did put out.
 


8th. Carpenters went to getting the frame for my Barn at the House.
 


[1]5. The Maryland hound Bitch Lady took Forrester & was also servd by Captn., & refusd the Dogs on the 11th.
Finishd breaking up Corn Ground at Doeg Run.
 


17. Finishd breakg. up Corn Ground at Muddy hole.
 


18. Finishd Do. Do. at the Mill.
 


22. About this time Captn. Posey’s Bitch Countess was discoverd Lind to Dabster & was immediately shut up & none but Sterling sufferd to go to her.
Musick was also in heat & servd promiscuously by all the Dogs, intending to drown her Puppy’s.
 



25. The Carpenters finishd getting the Frame for the Barn at my Ho. House.
 


28. Began to cut the upper part of my Timothy Meadow.
